IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH EX REL. KEVIN                : No. 149 EM 2016
FULTON,                                   :
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
MARK GARMAN, DEPARTMENT OF                :
CORRECTIONS,                              :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of November, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.